In an action for specific performance of an alleged contract for the sale of certain real property, and for other relief, plaintiff appeals from an order granting defendant’s motion to dismiss the complaint, and further directing cancellation and discharge of a notice of pendency of action. Order modified on- the law, by striking out the second and third ordering paragraphs thereof and by striking out the first ordering paragraph all the matter following the word “dismissed.” As so modified, the order is unanimously affirmed, with $10 costs and disbursements to respondent, with leave to appellant to serve an amended complaint within ten days after the- entry of the order hereon. The only written memorandum which could constitute the contract of sale, as alleged in the complaint, was the resolution promulgated by defendant’s town board, which resolution has been incorporated into and made a part of the complaint. The resolution recites, as conditions of the sale, that adjoining property owners shall have been given notice, and that respondent’s planning board shall file its approval with respondent’s town clerk prior to preparation of a contract by the town attorney. The complaint, however, fails to allege that these conditions had been met. Present — Holán, P. J., Carswell, Johnston, Adel and Wenzel, JJ.